Knaszak v Hamburg Cent. Sch. Dist. (2021 NY Slip Op 05277)





Knaszak v Hamburg Cent. Sch. Dist.


2021 NY Slip Op 05277


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CENTRA, J.P., PERADOTTO, TROUTMAN, WINSLOW, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (380/21) CA 20-01030.

[*1]CARLY KNASZAK, PLAINTIFF-RESPONDENT, 
vHAMBURG CENTRAL SCHOOL DISTRICT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied. All concur except BANNISTER, J., who dissents and votes to grant leave to appeal to the Court of Appeals.